NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAR 02 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MERRIWEATHER ROSE FRANKLIN,                      No. 13-16965

              Plaintiff - Appellant,             D.C. No. 4:12-cv-03503-PJH

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security

              Defendants - Appellees.


                  Appeal from the United States District Court
                       for the Northern District of California
                Phyllis J. Hamilton, Chief District Judge, Presiding

                    Argued and Submitted November 20, 2015
                            San Francisco, California

Before: MELLOY,** IKUTA, and HURWITZ, Circuit Judges.

      Merriweather Rose Franklin appeals the district court’s order upholding the

denial of her application for supplemental security income under Title XVI of the

Social Security Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. “We review

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
de novo the district court’s order affirming a denial of social security benefits.”

Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014).



      Franklin argues that the administrative law judge (“ALJ”) did not give

sufficient reasons for rejecting her testimony regarding her symptoms and limitations.

An ALJ rejecting a claimant’s testimony about the severity of her symptoms must

provide “specific, clear, and convincing reasons for doing so.” Brown-Hunter v.

Colvin, 806 F.3d 487, 489 (9th Cir. 2015). “General findings are insufficient; rather,

the ALJ must identify what testimony is not credible and what evidence undermines

the claimant’s complaints.” Id. at 493 (quoting Reddick v. Chater, 157 F.3d 715, 722

(9th Cir. 1998)).



       Our de novo review of the ALJ’s decision leads us to conclude that the ALJ did

not provide adequate reasons for rejecting Franklin’s testimony. Instead, the ALJ

provided a general summary of Franklin’s testimony and purported capabilities then

concluded that Franklin’s testimony was not credible to the extent that it was not

supported by the ALJ’s RFC finding. The ALJ’s failure to link the credibility

determination to specific portions of Franklin’s testimony and other evidence in the

record impermissibly demands that we “speculate as to the grounds for the ALJ’s


                                         -2-
conclusions.” Id. at 495 (quoting Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d
1090, 1103 (9th Cir. 2014)). Thus, we conclude that the ALJ erred in making an

adverse credibility determination.



      Franklin further argues that because the ALJ erred, we must credit her

testimony as true and remand to the district court for immediate payment of benefits.

“[A]n ALJ’s failure to provide sufficiently specific reasons for rejecting the testimony

of a claimant or other witness does not, without more, require the reviewing court to

credit the claimant’s testimony as true.” Treichler, 775 F.3d at 1106. Further, remand

for immediate payment of benefits is “appropriate . . . only in ‘rare circumstances.’”

Brown-Hunter, 806 F.3d at 495. In this case, further administrative proceedings will

be useful to resolve questions regarding the extent to which Franklin’s symptoms

render her disabled. See Garrison v. Colvin, 759 F.3d 995, 1020–21 (9th Cir. 2014).

Because the record does not permit us to determine whether Franklin is entitled to

benefits, we must remand this case for additional proceedings.



      VACATED and REMANDED.

      Each party shall bear their own costs.




                                          -3-